Citation Nr: 1115278	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1997 to December 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2002 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim was previously before the Board in February 2008 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  Unfortunately, the VA examination report obtained in response to the February 2008 remand order was incomplete and another remand was required in February 2009 pursuant to Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).

The Board finds, as discussed in greater detail below, substantial compliance with the February 2008 and February 2009 remand orders.  The Board also requested a Veterans Health Administration (VHA) opinion in connection with the Veteran's claim in May 2010.  The requested opinion was provided in July 2010 and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's thoracic spine scoliosis is a congenital or development defect not subject to compensation within the meaning of applicable legislation.

2.  There was no evidence of superimposed disease or injury during service which created additional disability.

3.  The Veteran's thoracic spine scoliosis is not etiologically related to the Veteran's service-connected bilateral knee disability or degenerative disc disease (DDD) of the thoracolumbar spine with ankylosing spondylitis, nor is it shown to have been aggravated by these disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for thoracic spine scoliosis are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Thoracic spine scoliosis is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as arthritis is manifest to a compensable degree within one year after separation from active service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id. 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition. 38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease will be service-connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, a version which favors the Veteran. 
  
II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in January 1997 prior to entering service.  The clinical evaluation was essentially normal and no back abnormalities were found at that time.  The Veteran also provided a history in which he specifically denied ever having recurrent back pain or bone, joint, or other deformity.  

The Veteran presented to Ireland Army Community Hospital (IACH) in June 2002 with subjective complaints of bilateral knee and right hip pain.  A limited bone scan administered at that time showed no significant bone injury to the knees or right hip.  However, a notation on the examination report indicated that the Veteran had mild lower thoracic and upper lumbar levoscoliosis.  

In an August 2002 report of medical history, the Veteran reported having a "back condition" which limited his ability to perform his military duties.  A clinical evaluation and physical examination administered that same month was essentially normal and no back abnormalities were found at that time.  The Veteran also provided a medical history in which he specifically reported having recurrent back pain or a back problem.

The Veteran was subsequently afforded a VA general medical examination (GME) in October 2002.  He reported the onset of low back pain in 1998 or 1999 and acknowledged that he was recently diagnosed as having scoliosis.  He denied any history of injury or trauma to the low back and the examiner found no history of disc herniation or bulge.  A physical examination showed that the Veteran's posture and gait were normal.  X-rays of the Veteran's thoracic spine showed evidence of mild scoliosis; his thoracic spine was otherwise normal.  The impression was low back pain by history with evidence of mild thoracic scoliosis and minimal scoliosis of the lumbosacral spine.

The Veteran presented to a VA medical facility in April 2003 for the purpose of establishing care.  He provided a past medical history significant for lumbar scoliosis.  Following a "benign" physical examination, the examiner diagnosed the Veteran as having low back pain, likely lumbosacral strain.  The examiner instructed the Veteran on gentle stretching techniques.  

The Veteran underwent a VA orthopedic examination in May 2003 after reporting subjective complaints of "body pain."  X-rays of the lumbosacral spine were unremarkable. 

In May 2004, the Veteran returned to VA for additional care and indicated at that time that he was recently diagnosed as having ankylosing spondylitis.  Upon physical examination, it was noted that the Veteran was "sitting comfortably."  The impression was ankylosing spondylitis, among other conditions.  A follow-up VA treatment note dated July 2004 indicated that the Veteran was diagnosed as having "HLA B27 athropathy" with mild sacroiliac joint sclerosis in September 2003.  He was prescribed Humira to treat this condition.

Associated with the claims file is a statement from a VA practitioner dated November 2004.  According to the author, the Veteran had back pain that started in service and became progressively worse.  Later evaluations determined that the Veteran had HLA B27 positive seronegative spondylarthropathy, "almost certainly Ankylosing Spondylitis (AS)," which primarily affected the lumbar spine and sacroiliac joint.  The examiner also indicated that the Veteran's ankylosing spondylitis began in service.  Magnetic resonance imaging (MRI) dated December 2004 revealed normal alignment of the lumbar spine with mild, broad-based disc bulge at L5-S1 with displacement of the S1 nerve root.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in connection with the current claim in January 2005.  The Veteran reported increased back pain on the lower left side with radiation to the left lower extremity.  A physical examination showed evidence of "slight" thoracolumbar scoliosis.  The impression was (1) chronic low back pain with evidence of S1 root irritation and some sensory changes; (2) ankylosing spondylitis; and (3) a slight degree of thoracolumbar scoliosis.  

The examiner, however, indicated that the scoliosis was "congenital" as there was no other neurological or neuromuscular explanation for this condition.  The examiner pointed out that the Veteran's mild scoliosis had no affect on limiting function or range of motion.  The examiner also stated:

The scoliosis was first noticed on radiological examination.  It may have been missed during normal physical exams, which is not uncommon.  However, such conditions are often present from early childhood from the time of growing years and persist for life.  They often are not disabling unless, of course, the condition is relatively severe, which is not the case in this case.  This is not caused by ankylosing spondylitis.  The veteran does not have a known disease of the nervous system or muscle disease that would cause scoliosis.  Thus, there is no other explanation for the scoliosis other than being congenital.   

A follow-up VA rheumatology clinic note dated February 2005 found the Veteran with improved energy level and less stiffness after beginning Etanercept.  An MRI scan showed evidence of mild, broad-based disc bulge at L5-S1 as well as displacement of the left S1 nerve root.  The impression was ankylosing spondylitis with left sciatica.  A VA neurology treatment note dated that same month indicated that the Veteran's arthritis was "probably unrelated" to the cause of the left-sided lumbar radiculopathy.  He underwent a discectomy at L5-S1 that same month.

VA administered another C&P spine examination in April 2006.  The Veteran's past medical history was significant for ankylosing spondylitis and a discectomy.  A physical examination revealed evidence of normal posture and thoracolumbar spine ankylosis.  It was also noted that the Veteran limped.  Lumbosacral spine x-rays taken at that time were negative and there was no evidence of abnormal spinal curvatures.  The impression was ankylosing spondylitis.

The Veteran's wife submitted a statement in support of the current claim dated October 2006 in which she described the effects of the Veteran's back disability on his daily life.  

The Veteran was afforded another VA C&P spine examination in January 2007.  The Veteran's posture was noted to be normal on physical examination and there was no evidence of abnormal spinal curvatures.  An MRI scan of the Veteran's lumbosacral spine showed evidence of status-post left laminectomy at L5-S1 with evidence of some scar formation and a mild disc bulge at L4-5.  The impression was degenerative disc disease (DDD) with radiculopathy.  

The Veteran underwent another VA C&P examination in September 2008.  It was noted that the Veteran did not specifically complain of pain in the thoracic region; rather, he reported low back pain.  The Veteran denied having any limitations as a result of his thoracic spine scoliosis.  He also did not report any flare-ups of thoracic pain or associated symptoms.  A physical examination revealed evidence of curvature to the left of the mid to upper thoracic region.  No evidence of significant shoulder asymmetry was noted.  X-rays were interpreted to show mild scoliosis of the left thoracic spine.  The impression was mild thoracic scoliosis.  The examiner acknowledged that the first x-ray evidence of scoliosis was noted in 2002, but further stated that she was unable to determine the date of onset of the Veteran's thoracic spine scoliosis without resorting to mere speculation.  

With regard to the issue of etiology, the examiner described the Veteran's scoliosis as "idiopathic," and noted that it "develops with no definite etiology and can easily develop in childhood or adolescence."  According to the examiner, adolescent idiopathic scoliosis occurred in 80 to 85 percent of cases as a result of a rapid growth spurt.  The Veteran in this case, according to the examiner, reported having a rapid growth spurt during his adolescence.  As such, the examiner concluded that it would not be uncommon to see scoliosis in a patient who had a rapid growth spurt.  

In terms of severity, the examiner noted that the Veteran's scoliosis "did not progress in the usual progression of adult idiopathic scoliosis" in that after skeletal maturity, the degree of curvature was consistently described as "mild."  According to the examiner, the worsening of the condition usually did not progress if the degree of curvature was less than 30 degrees.  Based on the Veteran's age and description of the scoliosis as "mild," the examiner concluded that (1) the Veteran reached skeletal maturity, and (2) "this is not the level of curvature that would progress beyond skeletal maturity."  The examiner also found:

Based on the likelihood that this veteran's scoliosis is adolescent idiopathic scoliosis, the aggravation beyond skeletal maturity or worsening beyond skeletal maturity is less likely than not to have occurred by some condition that developed in the military.

In January 2009, VA conducted another VA C&P spine examination.  The Veteran's past medical history of thoracic scoliosis was noted and the date of onset of this condition was identified as 2002.  It was noted that the Veteran did not specifically complain of pain in the thoracic region; rather, he reported low back pain.  The Veteran denied having any limitations as a result of his thoracic spine scoliosis.  He also denied any flare-ups of thoracic pain and any associated symptoms or features.  A physical examination revealed no evidence of abnormal spinal curvatures, but x-rays of the thoracic spine were interpreted to show evidence of a mild scoliotic deformity.  The impression was early arthritic vertebral endplate spurring in the mid-thoracic spine.  An MRI scan of the lumbar spine showed evidence of status-post left laminectomy at L5-S1 with evidence of some scar formation and a mild disc bulge at L4-5.  The impression was idiopathic adolescent thoracic scoliosis.  The examiner further stated:

The veteran's thoracic scoliosis is not a congenital condition.  It is a development condition of idiopathic nature.  The definition of congenital scoliosis is scoliosis occurring since birth due to defects in formation, segmentation, or division of the spine.  This veteran has normal morphology of his spine on xray exam.  His condition is of idiopathic developmental scoliosis.  

Idiopathic thoracic scoliosis IS NOT CAUSED BY OR A RESULT OF OR AGGRAVATED BY THE VETERAN'S Degenerative Lumbar Disc Disease with Ankylosing Spondylitis and/or service connected knee disabilities.  The condition of the thoracic spine is an idiopathic condition that was likely developed in adolescence during a period of rapid growth.  It is not the cause of the veterans [sic] degenerative disc disease in his lower lumbar spine.  The patients [sic] thoracic curve is small (approx 17 deg) and is well balanced with the head centered over the pelvis. 

VA obtained a VHA medical opinion in July 2010 given the complexity of the Veteran's claim.  Following a review of the Veteran's claims file, the Chief of Orthopedics at the Roudebush VA Medical Center noted that it "appeared" that the Veteran's thoracic scoliosis was first diagnosed in service in 2002.  

According to the Chief of Orthopedics, however, scoliosis was a developmental defect that had been "most likely" present since childhood.  In the Veteran's case, the examiner noted that the thoracic scoliosis was asymptomatic and not evident on physical examination.  Based on the review of the records, the examiner further noted that the scoliosis was seen on x-rays in 2002, and at that time, it was noted to be "mild" scoliosis (of about 17 degrees).  The natural history of this type of mild scoliosis, according to the examiner, was that it did not cause symptoms or require treatment and did not progress with time after skeletal maturity (approximately age 18 years in males).  The examiner acknowledged that the Veteran had diagnosed ankylosing spondylitis and degenerative lumbar disc disease which required discectomy and resulted in disability.  However, the examiner found:

The scoliosis did not progress during his time in the service and is not progressing or causing disability at that time according to the medical records.  The scoliosis has not contributed to his ankylosing spondylitis or the degenerative disc disease.  This veteran's scoliosis is not due to or aggravated by his ankylosing spondylitis or his service connected knee disability.  The cause of scoliosis is not well understood, but it has not been shown to be related to ankylosing spondylitis or degenerative disc disease, especially in a mild form such as in this case.

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for thoracic spine scoliosis in this case.  STRs associated with the claims file showed no evidence of thoracic spine scoliosis at the time of entrance into service.  See January 1997 entrance examination report.  The Veteran was subsequently diagnosed in June 2002 as having thoracic scoliosis, approximately six months prior to discharge from service.  Accordingly, the Board finds that the Veteran's thoracic spine scoliosis was first manifested in service.

Having determined that the Veteran's thoracic spine scoliosis was first manifested in service, the next inquiry is whether this condition is a congenital/developmental defect or a disease process.  According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.  Id.

The Board notes that there is competing medical evidence of record pertaining to the issue of whether the Veteran's thoracic scoliosis is congenital/developmental defect or a disease process.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

Preliminarily, the Board notes that the Veteran submitted numerous lay statements in support of the current claim in which he asserted that his thoracic scoliosis was related to his period of active service.  Reading liberally, the Board finds that the Veteran is, in essence, claiming that his thoracic scoliosis is a "disease" as defined by VAOPGCPREC 82-90.  

On the other hand, VA practitioners in January 2009 and July 2010 identified the Veteran's thoracic spine scoliosis as a developmental condition or defect.  For instance, the January 2009 VA examiner identified the Veteran's thoracic spine scoliosis as a "developmental" condition, while the July 2010 VHA opinion described the Veteran's thoracic scoliosis as a "developmental defect" that had been "most likely" present since childhood.  Here, the Board finds that the July 2010 VHA opinion is the most probative assessment of the nature of the Veteran's thoracic spine scoliosis.  In this regard, the July 2010 VHA opinion was provided by the Chief of Orthopedics at a VA Medical Center and was based on a thorough review of the Veteran's claims and his medical history file as well as the practitioner's specialized training and professional expertise in the field of orthopedics.  Moreover, the opinion provided is supported by a rationale.   

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

Here, the Veteran is capable of observing symptoms such as back pain, but he is not competent (i.e., professionally qualified) to offer an opinion as to whether the thoracic spine scoliosis is a congenital/developmental defect or a disease process.  Even assuming that the Veteran is competent to offer such an opinion, the Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board further finds that the Veteran's lay statements, even if found credible and probative, are ultimately outweighed by the more probative clinical evidence of record.  As noted immediately above, the July 2010 VHA opinion described the Veteran's thoracic spine scoliosis as a developmental defect.  The Board finds this opinion to be highly probative evidence on this particular issue as it was based on a thorough review of the claims file as well as a review of the Veteran's medical history.  The examiner also provided a rationale for the opinions based in part on his specialized training and professional expertise in orthopedics.  Thus, the Board finds that the evidence of record shows that the Veteran's thoracic spine scoliosis is a congenital or developmental defect.  See VAOPGCPREC 82-90; 38 C.F.R. § 3.303(c).

With this question settled, the Board must determine whether there is evidence of an increase in severity in the Veteran's thoracic spine scoliosis and/or a superimposed disease or injury in service.  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  Here, the Board finds no evidence of an increase in severity of the Veteran's thoracic spine scoliosis during service, nor was there a superimposed disease or injury during service which created additional disability.

In this case, the Veteran's mild thoracic scoliosis was diagnosed in June 2002, approximately six months prior to his December 2002 discharge from service.  The Board is aware that the Veteran subsequently reported having a recurrent back pain or a "back condition" which limited his ability to perform his military duties.  See August 2002 STR; October 2002 GME report.  However, an August 2002 clinical evaluation and physical examination was essentially normal and no back abnormalities were found at that time.  Likewise, the Veteran specifically denied any history of injury or trauma to the low back in October 2002 and the examiner found no history of disc herniation or bulge.  A physical examination showed that the Veteran's posture and gait were normal.  X-rays of the Veteran's thoracic spine showed evidence of mild scoliosis; his thoracic spine was otherwise normal.  The impression was low back pain by history with evidence of mild thoracic scoliosis and minimal scoliosis of the lumbosacral spine.

Moreover, VA examiners in September 2008 and July 2010 found no evidence of "progression" or an increase in severity in the Veteran's thoracic spine scoliosis during service.  The September 2008 VA examiner noted that the Veteran's scoliosis was consistently described as "mild."  According to the examiner, the worsening of scoliosis usually did not progress if the degree of curvature was less than 30 degrees.  The examiner found no evidence that the Veteran's spinal curvature was greater than 30 degrees and additionally stated that any progression and/or worsening beyond skeletal maturity was "less likely than not" to have occurred by some condition that developed in the military.  

Similarly, the July 2010 VHA examiner found, based on a review of "medical records," that the Veteran's mild thoracic spine scoliosis was asymptomatic in service and did not cause symptoms, require treatment, or progress with time after skeletal maturity (approximately age 18 years in males).  The examiner further indicated that the Veteran's scoliosis did not progress during his time in the service and was not progressing or causing disability.  The Board finds the evidence discussed immediately above to be highly probative on the issue of whether there was a superimposed disease or injury in service resulting in additional disability.  

Notably, the August and October 2002 in-service records were generated contemporaneously to the time in service and provide valuable, highly probative insight about the nature and severity of the Veteran's thoracic spine scoliosis in service.  Moreover, the opinions expressed in the September 2008 and July 2010 VA examination reports regarding any increase in severity in the Veteran's thoracic spine scoliosis and a superimposed disease or injury in service were based on a physical examination and interview of the Veteran (or in the case of the July 2010 opinion, a review of the claims file), as well as a review of the Veteran's medical history.  The examiners also included a rationale for the opinions stated which was based in part on their specialized training and professional expertise.  

To the extent that the Veteran's lay statements can be interpreted as evidence that there was either an increase in severity in the thoracic spine scoliosis resulting from a superimposed disease or injury in service, the Board finds that the Veteran is competent to make such statements.  However, the Board also finds that any such statements, while competent, credible, and probative, are outweighed by the competent medical evidence of record described immediately above because the medical practitioners reviewed the Veteran's medical history and provided opinions supported by a complete rationale.  See 38 C.F.R. § 3.159(a)(1).  Based on the foregoing, the Board finds that there was not a superimposed disease or injury during service which resulted in additional disability.

In summary, the competent, probative medical evidence of record reflects that the Veteran's thoracic spine scoliosis is a congenital or developmental defect.  Service connection for congenital or developmental defects is prohibited unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the Veteran's thoracic spine scoliosis increased in severity and/or that he experienced a superimposed disease or injury in service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384.  Accordingly, the Veteran's service connection claim is denied.

The Board has also considered whether service connection for thoracic spine scoliosis is warranted on a secondary basis.  See January 2008 informal hearing presentation (raising the issue of secondary service connection as a result of the Veteran's service-connected back disability).  In this regard, the Board notes that the Veteran is service-connected for a bilateral knee disability and DDD of the thoracolumbar spine with ankylosing spondylitis, among other conditions.  

As noted above, secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disability.  According to Allen, secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  The Board finds in this case, however, that the Veteran is not entitled to service connection on a secondary basis.

In this regard, VA examination reports of record specifically found that the Veteran's thoracic spine scoliosis was not proximately due to, the result of, or aggravated by his service-connected bilateral knee disability or his DDD with ankylosing spondylitis.  For example, the January 2005 VA examiner indicated that the Veteran's thoracic spine scoliosis was not "caused by" ankylosing spondylitis.  Rather, the examiner determined that the thoracic spine scoliosis was a congenital condition, particularly where, as here, there was an absence of another neurological or neuromuscular to explain the scoliosis.

Similarly, the January 2009 VA examiner determined that the Veteran's thoracic spine scoliosis was not caused by, the result of, or aggravated by the service-connected DDD with ankylosing spondylitis and/or the knee disability.  In support of this contention, the examiner concluded that the Veteran's thoracic spine scoliosis was "likely" developed in adolescence during a period of rapid growth.  

The July 2010 VHA examiner acknowledged that the Veteran was diagnosed as having ankylosing spondylitis and degenerative lumbar disc disease which required discectomy and resulted in disability.  However, the examiner found that the thoracic spine scoliosis (1) did not contribute to the ankylosing spondylitis or DDD; and (2) was not due to or aggravated by the service-connected ankylosing spondylitis or knee disability.  While the examiner acknowledged that the cause of scoliosis was not well understood, it was not shown to be related to ankylosing spondylitis or DDD, especially where, as here, the Veteran's thoracic spine scoliosis was "mild." 

In contrast to these opinions, the Veteran, through his representative, has alleged that his thoracic spine scoliosis is secondary to his service-connected back disability.  However, neither the Veteran nor his representative has provided a rationale to support this contention.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Accordingly, any assertions in this regard made by the Veteran or his representative, even if considered competent, probative, and credible, are entitled to minimal probative value, especially given their lack of medical training and unsupported opinions.  

The Board is aware that the representative stated in the January 2008 informal hearing presentation that the January 2005 VA examination report could be interpreted to show "interplay between the veteran's service-connected back and nonservice-connected ankylosing spondylitis."  In this regard, the Board notes that the Veteran receives a disability evaluation for degenerative disc disease of the thoracolumbar spine (previously evaluated as lumbar strain, claimed as chronic low back pain with ankylosing spondylitis).  To the extent that the Veteran claims he has additional, separate disability of the thoracic spine, the Board notes that, in effect, the symptoms attributable to thoracolumbar disabilities that are not disassociated from his service-connected disorder, are considered in assigning a disability rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In any case, there is no information contained in the January 2005 VA examination report which connects or could be reasonably interpreted to connect the Veteran's thoracic spine scoliosis and his service-connected bilateral knee disability or his DDD with ankylosing spondylitis.  

There is also no indication in the record, aside from the Veteran's and/or the representative's statements, that the thoracic spine scoliosis is secondary to the service-connected bilateral knee disability or his DDD with ankylosing spondylitis.  In light of the evidence described in detail above, the Board finds that the clinical evidence of record outweighs these lay statements.  Therefore, the Veteran's claim of entitlement to service connection for thoracic spine scoliosis must also be denied on a secondary basis as the weight of the probative evidence is against finding that the Veteran's thoracic spine scoliosis is proximately due to, the result of, or aggravated by a service-connected disability.  Accordingly, the Board finds that the criteria for entitlement to service connection for thoracic spine scoliosis are not met under any theory of causation.  Thus, the Veteran's service connection claim for thoracic spine scoliosis is denied.  
     
In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify in this case was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In August 2002, prior to the initial unfavorable decision on the claim by the AOJ, the Veteran was informed of what evidence was required to substantiate the service connection claim on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  For instance, the Veteran was advised that VA would obtain VA medical records and medical records from IACH on his behalf.  The Veteran was encouraged to provide to VA information regarding additional sources of medical evidence, including doctor's records, medical diagnoses, and medical opinions.  

The Veteran was also specifically advised to submit evidence showing an injury in military service or a disease that began in, or was made worse by an event in service causing injury or disease.  The Veteran was further advised of the need to show evidence of a current physical disability and a relationship between the current disability and an injury, disease or event in service.  The Veteran was informed to submit any evidence within one year of the date of this letter.

Following the initial unfavorable decision on the claim by the AOJ, the Veteran was advised in a September 2004 statement of the case (SOC) of the criteria required for secondary service connection and the reasons for denying the claim on that basis.  Thereafter, in March 2006, the Veteran was provided notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran also received similar notice by way of a September 2006 notice letter.  

The September 2006 notice letter provided complete notification regarding the information and evidence required to substantiate a service connection claim on direct and presumptive bases and it encouraged the Veteran to submit any evidence in his possession that pertained to the current claim. He was additionally advised to notify VA if "there is any other evidence or information that you think will support your claim."  In June 2007, the Veteran's claim was readjudicated by way of a supplemental statement of the case (SSOC).  The SSOC contained information pertaining to congenital or developmental defects as discussed in 38 C.F.R.§ 4.9.  

Following the Board's February 2008 remand order, the Veteran was provided additional notice that same month in which he was instructed to submit evidence showing a connection between his thoracic spine scoliosis and his service-connected DDD with ankylosing spondylitis.  The Veteran was also provided specific information on how to substantiate a service connection claim on a secondary basis.  See also, March 2009 notice letter (informing the Veteran of the evidence VA obtained on his behalf).  The Veteran's claim was readjudicated following this notice by way of a February 2010 SSOC. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described the thoracic spine scoliosis in sufficient detail so the Board's evaluation of the disability was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed above, the Veteran's claim was previously before the Board in
February 2008 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  Unfortunately, the VA examination report obtained in response to the February 2008 remand order was incomplete and another remand was required in February 2009 pursuant to Stegall, 11 Vet. App. at 270-71. 

The Board subsequently obtained a VA examination in January 2009 and a VHA opinion in connection with the Veteran's claim in July 2010.  These examination reports in combination addressed the issues of (1) when the Veteran's thoracic spine scoliosis was first manifested; (2) whether the Veteran's thoracic spine scoliosis was a congenital/developmental defect or disease process; (3) whether there was a superimposed disease or injury in service; and (4) whether the Veteran's thoracic spine scoliosis was proximately due to, the result of, or aggravated by a service-connected disability as requested by the February 2008 and February 2009 remand orders.  Accordingly, the Board finds substantial compliance with the February 2008 and February 2009 remand orders.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER


Service connection for scoliosis of the thoracic spine is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


